PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT
            _____________

Nos. 09-2305/09-2306/09-2345/09-2346/09-2356

      UNITED STATES OF AMERICA

                     v.

            JEFFREY MAURY,

                            Appellant No. 09-2305
                   _____

      UNITED STATES OF AMERICA

                     v.

            CRAIG DAVIDSON,

                            Appellant No. 09-2306
                   _____

      UNITED STATES OF AMERICA

                     v.

              JOHN PRISQUE,




                     1
                              Appellant No. 09-2345
                     _____

       UNITED STATES OF AMERICA

                       v.

              SCOTT FAUBERT,

                              Appellant No. 09-2346
                     ____

       UNITED STATES OF AMERICA

                       v.

              ATLANTIC STATES
               CAST IRON PIPE
                  COMPANY,
           a Division of McWane, Inc.

                               Appellant No. 09-2356

               _______________

 On Appeal from the United States District Court
          for the District of New Jersey
(D.C. No. 3-03-cr-00852-001 through 004 and 006)
      District Judge: Hon. Mary L. Cooper
                _______________




                       2
                          Argued
                       March 29, 2012

Before: FUENTES, SMITH, and JORDAN, Circuit Judges.

            (Opinion Filed: September 17, 2012)
                     _______________


Michael N. Pedicini                     (ARGUED)
60 Washington Street
Courthouse Plaza
Morristown, NJ 07960

      Attorney for Defendant-Appellant Jeffrey Maury

Hilary L. Brunell                       (ARGUED)
Nuzzi & Mason
50 Nelson Street
Dover, NJ 07801

      Attorney for Defendant-Appellant Craig Davidson

Michael D. Critchley                    (ARGUED)
Critchley, Kinum & Vazquez
75 Livingston Ave
3rd Floor
Roseland, NJ 07068

      Attorney for Defendant-Appellant John Prisque

Michael D’Alessio, Jr.                  (ARGUED)
Walder, Hayden & Brogan



                             3
5 Becker Farm Road
3rd Floor
Roseland, NJ 07068

Attorney for Defendant-Appellant Scott Faubert

John J. O’Reilly                         (ARGUED)
Day Pitney
One Jefferson Road
Parsippany, NJ 07054

Attorney for Defendant-Appellant Atlantic States Cast Iron
Pipe Co.

Mark E. Coyne
Office of the United States Attorney
970 Broad Street
Room 700
Newark, NJ 07102

Glenn J. Moramarco                   (ARGUED)
Office of United States Attorney
Camden Federal Building & Courthouse
401 Market Street
Camden, NJ 08101

John L. Smeltzer
United States Department of Justice
Environment & Natural Resources Division
P.O. Box 7415
Washington, DC 20044

Attorneys for Plaintiff-Appellee the United States of America



                              4
                     _______________

              ORDER AMENDING OPINION

                     ______________

FUENTES, Circuit Judge


      IT IS HEREBY ORDERED that the Opinion filed on
September 17, 2012 be amended as follows:

      Page 15 first paragraph next to last line change the
word “storage” to “storm”.

       Page 15 second paragraph on the fourth line change
the word “tanks” to “pit”. On the following line change
“those tanks were” to “that pit was”, and on the next to last
line change the word “tank” to “hazmat pit”.


                    By the Court,


                    /s/ Julio M. Fuentes
                    Circuit Judge



DATED: 25 September 2012




                             5
6